                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

RUSSELL, et al,                       §
    Plaintiffs                        §
                                      §            No. 4:19-cv-00226
v.                                    §            Hon. Lee H. Rosenthal
                                      §            U.S. District Judge
HARRIS COUNTY, TEXAS, et al,          §
    Defendants                        §

          REPORT OF SHERIFF ED GONZALEZ APRIL 24, 2020

      Pursuant to this Court’s Order dated April 14, 2020, the Sheriff provides the

following information:

      1. As of April 24, 2020, there were 5,819 felony pre-trial detainees at the

         Harris County Jail.

      2. Since the last report on Tuesday, April 21, 2020, an additional 13 inmates

         have been released (relating to the original lists of 426 detainees charged

         with non-violent offenses with no prior violent convictions).

      3. Total number of inmates testing positive for COVID-19: 129

      4. Total number of inmates with symptom and presumptively positive: 151

      5. Inmates in observational quarantine: 2,850

      6. Inmates in recovery quarantine (patients that have three or more

         consecutive days without fever and improved symptoms): 23

      7. HCSO employees testing positive for COVID-19: 181
                                          1
  (an additional 398 employees on quarantine).

8. HCSO employees previously quarantined who have returned to duty: 215

  (including 39 who had tested positive for the virus).

9. Sheriff’s Office employees who are hospitalized with virus-related

  conditions: 8

                               Respectfully submitted.

                               /s/ Murray Fogler
                               Murray Fogler
                               FOGLER, BRAR, O’NEIL & GRAY, LLP
                               S.D. Tex. No. 2003
                               State Bar No. 07207300
                               mfogler@foglerbrar.com
                               909 Fannin, Suite 1640
                               Houston, Texas 77010
                               Tel: 713.481.1010
                               Fax: 713.574.3224

                               Victoria Jimenez
                               Legal Director
                               Harris County Sheriff’s Office
                               1200 Baker St.
                               Houston, Texas 77002
                               Tel: 346.286.1588
                               Victoria.Jimenez@sheriff.hctx.net

                               ATTORNEYS FOR SHERIFF ED GONZALEZ




                                  2
                         CERTIFICATE OF SERVICE

      I certify that on April 24, 2020, a copy of this document was served on counsel

of record via electronic filing in accordance with the USDC Southern District of

Texas Procedures for Electronic Filing.

                                      /s/ Murray Fogler
                                      Murray Fogler




                                          3
